       Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

 MT. HAWLEY INSURANCE COMPANY,                        )
 an Illinois corporation authorized to transact       )
 business in Maryland,                                )
                                                      )
                                                      )
                Plaintiff / Counter-Defendant         )
                                                      ) Civil Action No. 1:17-cv-00252
                        vs.                           )
                                                      )
 ADELL PLASTICS, INC.,                                )
 a Maryland Corporation,                              )
                                                      )
                Defendant / Counterclaimant
                                                      )

                   ADELL PLASTICS, INC.’S REPLY IN SUPPORT OF ITS
                   DAUBERT MOTION TO EXCLUDE DANIEL ARNOLD

       Adell Plastics, Inc. has moved to exclude Mt. Hawley Insurance Company’s fire expert,

Daniel Arnold, on three bases: (1) that his opinions concerning the operation of Adell’s sprinkler

system on the day of the fire should be excluded as unreliable because he failed to consider plainly

relevant data, see Fed. R. Evid. 702; (2) that his opinion concerning the PIV #1 padlock should be

excluded as unreliable because he is not qualified to render such opinion testimony, see Fed. R.

Evid. 702; and (3) that his testimony would be needlessly cumulative, see Fed. R. Evid. 403. Mt.

Hawley has opposed the Motion with 33 pages that are, for the most part, irrelevant rhetoric

intended to distract from the inescapable conclusion that Mr. Arnold’s proposed testimony should

be excluded because it would be unreliable and needlessly (not to mention, prejudicially)

cumulative. Mt. Hawley has not sustained its burden to show otherwise.

I.     Mr. Arnold’s Opinions About Adell’s Sprinkler System on the Day of the Fire Are
       Unreliable, and They Should Be Excluded.

       Mr. Arnold failed meaningfully to consider the sprinkler system tamper switches and

Monitoring Logs on the day of the fire as required by the methodology he claims to have utilized

                                                  1
        Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 2 of 8



– National Fire Protection Association 921, Guide for Fire and Explosion Investigations – and this

renders his opinion unreliable for evidentiary purposes. See Motion at 6; Ex. 1 (NFPA 921) at § 4.

       Mt. Hawley objects that Mr. Arnold “has repeatedly referenced having relied on the Fireline

and AlarmWatch productions, including the event histories, and all other documents provided to

him in developing his opinions and conclusions.” Opp. at 8-9. But “referencing” something, and

actually evaluating its substance and import are not one and the same. In fact, Mt. Hawley’s brief

demonstrates that Mr. Arnold never actually analyzed or specifically relied upon the Monitoring

Logs or tamper switches, as required by his methodology (NFPA 921).

       First, Mt. Hawley points to the list of sources Mr. Arnold relied on in his declaration and

expert report to establish that “he reviewed all documents produced by AlarmWatch and Fireline.”

Opp. at 9; see also Opp. at 10. But “[t]he identification…of data does not equate to data analysis”

under NFPA 921. See Ex. 1 (NFPA 921) at § 4.3.4. In fact, the undisputed facts show that Mr.

Arnold did not analyze the Monitoring Logs personally, and Mt. Hawley admits that he merely

“deferred to … Mr. Willms’ analysis of the AlarmWatch Raw Data Report and Automation

Report” in his expert report. Opp. at 10; See, e.g., Opp. at FN 3 (“Q: Did you do any analysis…with

respect to the….monitoring logs? A: I didn’t conduct any testing, do any exemplar testing, didn’t

review catalogs, the raw data.”); Opp. at FN 4 (“Q: The performance of these tamper switches

and…monitoring report is being analyzed by others is beyond the scope of this declaration. A:…I

didn’t analyze the specific history report, but I am familiar with the context of it in my overall

declaration.”).1



1
 Similarly, Mt. Hawley incorrectly claims that Mr. Arnold “analyzed” the PIV #1 tamper switch
when he witnessed the tamper switch being “removed, documented and preserved as evidence”
during the December 1, 2017 site inspection. Opp. at 14. However, merely “gathering[] and
cataloging…data does not equate to data analysis” under NFPA 921. Ex. 1 (NFPA 921) at §
4.3.4. NFPA 921 requires actual “analysis of the data” and that the investigator “understand the
                                                2
        Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 3 of 8



        Second, Mt. Hawley submits that Mr. Arnold’s reliance on Mr. Willms’ analysis of the

Monitoring Logs is sufficient under NFPA 921. See Opp. at 10-11. This is incorrect. As an initial

matter, NFPA 921 does not permit an investigator to simply abdicate a portion of his data analysis

to another. NFPA 921 only permits an investigator to seek “assistance” “if the investigator lacks

expertise to properly attribute meaning to a piece of data.” Id. (emphasis added). Here, Mr. Arnold

testified that he was capable of conducting the analysis that Mr. Willms performed in this case, but

did not do so. See, e.g., Ex. 2 (Arnold Dep. Tr.) at 83:4-84:3, 87:3-88:6, 93:16-94:19 (“I don’t

want to get too much in to [sic] Mr. Willms, who really went down into detail in this matter relative

to raw data, I haven’t done that. I’m familiar with it, it’s part of what I do but I didn’t do it in this

case.” (emphasis added)). Mt. Hawley’s desire to have another person analyze the monitoring log

data, rather than having Mr. Arnold conduct a complete and fulsome analysis, is not a valid basis

for deferring to another under NFPA 921.

        Mt. Hawley’s misreading of NFPA 921 also ignores more fundamental requirements of

Daubert and the Federal Rules of Evidence. An expert’s testimony must be the product of reliable

principles and methods. See, e.g., Fed. R. Evid. 702. This requirement is not met when an expert

simply adopts the opinions of another without taking any affirmative steps to confirm the reliability

of those opinions or the methodology used in formulating them. See, e.g., In re TMI Litig. 193

F.3d 613, 715-16 (3d Cir. 1999) (excluding an expert who blindly relied on the opinions of others

without making any attempt to assess the validity of their assumptions and opinions); U.S. v.

Batchelor-Robjohns, No. 03-20164, 2005 WL 1761429, at *5 (S.D. Fla. June 3, 2005) (“[A]n

expert may not blindly rely on the conclusions of another and still meet the reliability requirements

of Rule 702 and Daubert.”); Therasense, Inc. v. Becton, Dickinson & Co., No. 04-02123, 2008 WL



meaning of the data” when formulating his hypothesis. Id.
                                                   3
        Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 4 of 8



2323856, at *1 (N.D. Cal. May 22, 2008) (“One of the worst abuses in civil litigation is the

attempted spoon-feeding of client-prepared and lawyer-orchestrated ‘facts’ to a hired expert who

then ‘relies’ on the information to express an opinion…. The source is almost always highly

partisan, such as the client or another forensic witness on retainer.” (emphasis added)).

        Here, Mr. Arnold neither supervised Mr. Willms’ work to assess the reliability of his

methodology nor conducted any independent analyses to assess the reliability of his opinions. Dkt.

164 Ex. A (Arnold Dep. Tr.) at 94:20-95:2 (“Q. So you are relying on Mr. Willms to analyze the

raw data for the monitoring log? A. I think he did. I didn’t independently do that. I’m familiar

with it, but it wasn’t a focus of my work.”); id. at 95:20-22 (“Q. You weren’t responsible for

supervising Mr. Willms’s work in any way? A. No. We work independently.” (emphasis added);

id. at 96:1-6 (“Q. Did you do any analysis at all of your work, in formulating opinions with respect

to the panel and the wiring and the monitoring logs? A. No. I didn’t conduct any testing, do any

exemplar testing, didn’t review catalogs, the raw data.” (emphasis added)).

        Instead, Mr. Arnold blindly relies on Mr. Willms and presumes for purposes of his own

analysis that the monitoring logs do not show what they show. The monitoring logs go directly to

Mr. Arnold’s “principal opinion” in the case and the failure to analyze the data renders his

testimony thoroughly unreliable. Ex. 2 (Arnold Dep. Tr.) at 80:11-22 (principal opinion that the

“PIV was closed at the time of the fire” and admitting that all his subsequent opinions build on that

premise); see also, e.g., Dkt. 164 Ex. A (Arnold Dep. Tr.) at 91:5-93:20 (admitting that the

movement of an electronically monitored PIV sends a signal to the alarm monitoring company and

that such companies maintain monitoring logs that are useful for reviewing the history of such

signals).

        In sum, Mt. Hawley – which has the burden of persuasion as to Mr. Arnold’s suitability as



                                                 4
        Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 5 of 8



an expert – has not established that his opinions are sufficiently reliable to go forward. To the

contrary, the gaps in Mt. Hawley’s analysis confirm that Mr. Arnold’s analysis ran afoul of his

methodology (NFPA 921), and thus is unreliable.

II.    Mr. Arnold is Not Qualified to Render Opinion Testimony About The PIV #1
       Padlock; Thus, Such Testimony Should Be Excluded.

       Mr. Arnold proposes to opine that PIV #1 must have been closed before October 4, 2016,

based in part on his analysis of the paint pattern depicted in photographs of an unlatched painted

padlock for PIV #1. That opinion testimony should be excluded as unreliable because (1) Mr.

Arnold is not qualified to render expert testimony based on his observation of paint patterns, and

(2) the photographs of the padlock were taken eight days after the fire. See Motion at 11.

       Mr. Arnold plainly lacks the expertise needed to render such opinion testimony. See

Motion at 10; see also Fed. R. Evid. 702. Indeed, Mt. Hawley admits that Mr. Arnold “does not

claim to be” a forensic investigator of paint patterns, and Mt. Hawley offers no suggestion that he

has any specialized expertise or qualifications in the analysis of paint patterns. Opp. at 25. Instead,

Mt. Hawley suggests that no expert is needed to examine the paint patterns on the lock, arguing

that “[t]o anyone who sees these photographs…it is clear that PIV #1 was untouched during the

fire…. This is evident to anyone who looks at the photographs…” Opp. at 24 (emphasis added).

Paradoxically, not even the investigator that took these photographs agrees with that assessment.

Mt. Hawley’s fire investigator, Michael Spadea, has admitted under oath that his photographs

provide no insight into the status of the PIV at a time earlier than when he took them – i.e., eight

days after the fire. Ex. 3 (Spadea Dep. Tr.) at 135:8-136:16, 139:17-140:2. The photograph is a

snapshot in time, and no more.

       Mt. Hawley cannot have it both ways – either the paint patterns in the photograph require

specialized expertise to interpret (in which case Mt. Hawley concedes Mr. Arnold falls short), or


                                                  5
       Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 6 of 8



the import of the paint patterns is objectively apparent to a casual observer (in which case Mr.

Arnold’s testimony, which would carry the imprimatur of an “expert,” is not necessary). See

Persinger v. Norfolk & W. Ry. Co., 920 F.2d 1185, 1188 (4th Cir. 1990) (upholding the trial court’s

decision to exclude expert testimony because it dealt with a matter which was within the common

knowledge of jurors). See Doe v. AE Outfitters Retail Co., No. WDQ-14-508, 2015 WL 9255325,

at *5 (D. Md. Dec. 17, 2015) (excluding expert’s liability opinion because the expert lacked the

necessary skill or knowledge needed under Fed. R. Evid. 702).

       Equally troubling, Mt. Hawley’s brief fails to explain what methodology, if any, Mr.

Arnold used to conclude that photographs taken eight days after the fire are reliable evidence of

the padlock’s condition immediately before the fire. Instead, it seems that Mr. Arnold simply

looked at the photographs and concluded, without applying any reliable principles or methods, that

“[t]he wrench’s stored position and paint patterns on its padlock indicate that PIV 1 was closed

well before the time of the fire…” Opp. at 22. This sheer speculation is not sanctioned by NFPA

921, and is certainly not reliable within the meaning of Rule 702(c).

III.   Mr. Arnold’s Testimony Should be Excluded Because it Would Be Cumulative.

       Mr. Arnold is one six fire experts designated by Mt. Hawley, and one of three fire protection

engineers designated to testify to the same opinion, to wit: that PIV #1 was closed before October

4, 2016. Mt. Hawley vaguely states that “each [expert] has a unique take on the evidence based

on their qualifications and experience, including Mr. Arnold’s ‘boots on the ground’ firefighting

and firefighter operations experience[,]” but Mt. Hawley has not provided even a single example

of what Mr. Arnold’s opinion testimony would add to the jury’s understanding that one of its five

other fire experts would not. Opp. at 27. It bears repeating, for example, that Mr. Arnold admits

to having merely adopted Mr. Willms’ analysis regarding the Monitoring Logs.



                                                6
       Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 7 of 8



       Viewing Mt. Hawley’s Opposition most charitably, Mr. Arnold’s proffered opinion

testimony would provide no more than a cumulative rehash of Mr. Willms’ testimony in order to

reach the same general conclusion of five other retained experts. Thus, Mr. Arnold’s proposed

testimony should be excluded. Belk v. Charlotte-Mecklenburg Bd. of Educ., 269 F.3d 305, 335

(4th Cir. 2001) (affirming the district court’s decision to exclude expert testimony under Rule 403

because it merely provided “a rehashing of expert reports and testimony” which outweighed any

probative value).

                                         CONCLUSION

       For the foregoing reasons, Adell respectfully requests that its Daubert Motion to Exclude

Daniel Arnold be granted.

Dated: May 31, 2019                     BLANK ROME LLP


                                                   /s/ John A. Gibbons
                                                John A. Gibbons (Bar No. 15669)
                                                Omid Safa (Bar No. 20027)
                                                Blank Rome LLP
                                                1825 Eye Street, NW
                                                Washington, DC 20006-5403
                                                JGibbons@BlankRome.com
                                                OSafa@BlankRome.com
                                                Tel: (202) 420-2200
                                                Fax: (202) 420-2201

                                                Mark H. Kolman (Bar No. 00424)
                                                9483 E Ironwood Bend
                                                Scottsdale, AZ 85255
                                                mhkolmanaz@gmail.com
                                                (480) 268-9025
                                                Attorneys for Defendant Adell Plastics, Inc.




                                                7
        Case 1:17-cv-00252-JKB Document 197 Filed 05/31/19 Page 8 of 8




                               CERTIFICATE OF SERVICE

          I hereby certify that on May 31, 2019, a copy of Adell Plastics, Inc.’s Reply In Support

   of Its Daubert Motion to Exclude Daniel Arnold was electronically filed through the Court’s

   ECF filing system and served on the following recipients:


                                               Andrew T. Stephenson
                                               Jessica Ayd
                                               Renee Bowen
                                               FRANKLIN & PROKOPIK, A.P.C.
                                               2 N. Charles Street, Suite 600
                                               Baltimore, MD 21201
                                               (410) 230-3638 telephone
                                               (410) 752-6868 facsimile
                                               astephenson@fandpnet.com
                                               jayd@fandpnet.com
                                               rbowen@fandpnet.com

                                               AND

                                               Michael D. Prough (pro hac vice)
                                               Dean Burnick (pro hac vice)
                                               MORISON & PROUGH, LLP
                                               2540 Camino Diablo, Suite 100
                                               Walnut Creek, CA 94597
                                               (925) 937-9990 telephone
                                               (925) 937-3272 facsimile
                                               mdp@morisonprough.com
                                               dcb@morisonprough.com


By:    /s/ John Gibbons
Blank Rome LLP
1825 Eye Street, NW
Washington, DC 20006
(202) 420-2200
